IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DOOLITTLE INVESTMENTS, LLC,              : No. 120 MAL 2017
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
MOTORISTS MUTUAL INSURANCE               :
COMPANY,                                 :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.